Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (9/10/2020), is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/JP2019/025367. Claims were amended and an additional claim 10 added by preliminary amendment on the same filing date of 9/10/2020. Claims (1-10) were examined in a Non-Final on 5/27/2022. This office action is in response to Applicants amendment dated 8/29/2022. 

Claim interpretation
Claim interpretation of “a valve control unit”, “a storage unit”  “a gas supply system” in claim 3 and others as stated in last office action continues. Predetermined cycle appears to determine the time period at which flow integration is calculated. An example would be 1 ms. Temporal change rate appears to be the change to valve opening to compensate for the difference between the expected flow and actual flow due to overshoot or undershoot.

Response to Amendment and Arguments
Applicants explanation has enabled to remove 112(b) rejection of claim 2. However, the amendments to claims 1, 3 and 4 do not further limit the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The amendment added as below, in the recent response to claims 1 and 3-4 does not further limit these claims as not pointing to any additional structural limitation. 
“wherein the command includes information for specifying a target flow rate and a target supply time of the gas to be supplied to the processing device, 
in a case that overshooting of the flow rate of the gas occurs in a period from a time point at which the valve is opened to a time point at which the flow rate of the gas reaches the target flow rate, the valve control unit is configured to close the valve at the time point at which the calculated cumulative flow amount has reached the predetermined target cumulative flow amount and before the target supply time is reached, and 
in a case that undershooting of the flow rate of the gas occurs in the period, the valve control unit is configured to close the valve at the time point at which the calculated cumulative flow amount has reached the predetermined target cumulative flow amount and after the target supply time is reached.”

It is noted that overshooting or undershooting is a response to gas starting command. This limitation is stating that the flow is stopped (valve closed) short of the target time in case of overshoot and continues beyond the target time in case of undershoot. This however is exactly, what happens when the valve is controlled when the cumulative flow becomes equal to target cumulative flow as required in the earlier paragraph of the claim.
Therefore, this amendment appears redundant.

Further the use of temporal change is not clearly understood. For the examination, it is understood to be a change of flow rate to compensate for error between the setpoint and actual values.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4  are rejected under 35 U.S.C. 103 as being unpatentable over Toru Yonebayashi (JP 2009-94425) in view of Satake et al (US 20160370810).
Toru Yonebayashi discloses a flow rate controller comprising: a valve configured to control a flow rate of a gas supplied to a processing device (See Fig 3, a valve will be inherent since there is a disclosure starting and stopping gas); and 
a valve control unit configured to open the valve to start a control of the flow rate of the gas when the processing device has issued a command that instructs a start of supplying gas (Gas started by recipe- see Abstract); 
Toru Yonebayashi, further calculates a cumulative flow amount by integrating the flow rate of the gas at every predetermined cycle (every second) from a time point at which the command is issued (See Para 56 for flow of O2- See the machine translation attached); and 
close the valve to stop the control of the flow rate of the gas at a time point at which the calculated cumulative flow amount has reached a predetermined target cumulative flow amount.
Regarding claim 2, as discussed above, Toru Yonebayashi discloses the control of flow while it integrated it from start to finish so as to stop the valve when the cumulative flow reaches the target cumulative flow. 
Toru Yonebayashi does not explicitly disclose storage of correlation information as claimed claim 2. 
As understood, correlation information appears to provide target cumulative value (setpoint) when target flow rate and target flow time are given. As understood from the specification and Fig 2A, this correlation takes in to consideration a standard rise time of flow from zero to setpoint value when the flow command is initiated. 
Therefore, this would be a standard used as a reference for others, to setpoint the flow and control the actual time so as to have actual cumulative amount equal to reference target cumulative account.
Satake et al disclose a paradigm for flow control which would be usable for gas flow.
Satake discloses an understanding of rise time from zero flow to setpoint flow as indicated in Fig 3A and Fig 3B and discloses integration to find the actual cumulative flow accurately (See Fig 6A) and indicates deviation. Satake determines cumulative flow for a reference nozzle for given flow and stipulated time (Para 35). Satake teach determination of a reference which would become the standard cumulative amount for others to follow (Para 35-36) and could be an item as a parameter in storage (Para 41).
Reference values of elapsed time and integrated amount is also discussed in para [0058].
Therefore, having target cumulative flow, valve control for flow and reference time as storage value with the understanding that the actual time could vary to make actual cumulative amount of flow equal to target integrated flow would have been obvious.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toru Yonebayashi (JP 2009-94425) in view of Esko Yil-Koski (US 20090125154).
Toru Yonebayashi discloses integrating flow and stopping when it reaches the target integrated flow but do not explicitly disclose a correction of flow when the actual integrated flow is different from target integrated flow.
Esko Yil-Koski discloses determination of actual flow during flowing process and determine flow deviation and its correction by controlling valve opening (See claim 9 Page 4).
Therefore, it would have been obvious to modify the valve opening during transition period so as to have actual cumulative amount of flow equal to target integrated flow by not changing an application time.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilmer (US 5865205) discloses gas flow and determination of total flow in to a reservoir by integrating the actual flow (Col 3 lines 55-60) and discloses calibration by finding the difference between actual integrated value and target integrated value, Col 7 lines 20- Col 8 line2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716